Citation Nr: 0909678	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for arthralgia of the 
left knee.

2.	Entitlement to service connection for arthralgia of the 
right knee.

3.	Entitlement to service connection for a left leg 
condition.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.	Entitlement to service connection for a throat condition.

6.	Entitlement to service connection for a left wrist 
condition.

7.	Entitlement to service connection for numbness of the left 
hand and fingers.

8.	Entitlement to service connection for a bilateral foot 
condition.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
June 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The Board notes that, at the November 2008 Board hearing, the 
Veteran indicated he suffers from neurological symptoms in 
the left lower extremity secondary to his service-connected 
low back disorder.  As the Veteran is not currently in 
receipt of a separate evaluation for neurological symptoms, 
it appears the Veteran is seeking to file an informal claim 
for an increased rating for his low back disability.  As 
such, this issue is REFERRED to the RO for its consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for a left leg 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	At the November 2008 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to 
service connection for a throat condition, left wrist 
condition, numbness of the left hand and fingers and a 
bilateral foot condition.

2.	The competent medical evidence of record indicates the 
Veteran is diagnosed with arthralgia of the right knee 
that is etiologically related to active service.

3.	The competent medical evidence of record indicates the 
Veteran is diagnosed with arthralgia of the left knee that 
is etiologically related to active service.

4.	The Veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a throat condition.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a left wrist condition.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for numbness of the left hand and 
fingers.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008).

4.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a bilateral foot condition.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

5.	Arthralgia of the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

6.	Arthralgia of the left knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2006.  The 
RO's February 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran 
was afforded a VA examination for his claimed disabilities in 
June 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Throat, Left Wrist and Bilateral Foot Conditions and Numbness 
of the Left Hand and Fingers

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issues of service connection for a throat condition, left 
wrist condition, numbness of the left hand and fingers and a 
bilateral foot condition; hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and the appeal is dismissed.

Bilateral Arthralgia of the Knees

The Veteran asserts he is entitled to service connection for 
a bilateral knee disorder.  Specifically, he contends that he 
was treated for a bilateral knee injury while on active duty 
and has suffered from chronic pain since.

Initially, the Board observes that a review of the Veteran's 
service treatment records reveals no evidence of a disorder 
of the right knee prior to entering active service.  Thus, 
the presumption of soundness applies.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  See also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Service treatment 
records do, however, show that the Veteran was treated for a 
left knee injury in November 1978, which required the use of 
crutches.  He later suffered a bilateral knee injury in 
December 1978 following a parachute jump.

Significantly, the Board observes that the Veteran was 
provided a VA examination in June 2006.  After a review of 
the Veteran's medical history and a physical examination, the 
VA examiner diagnosed the Veteran with bilateral arthralgia 
of the knees.  Furthermore, the VA examiner opined that the 
Veteran's bilateral knee disorder is most likely caused by or 
a result of injuries sustained in parachute jumps during 
military service.

As such, the Board finds that the Veteran has been diagnosed 
with a chronic bilateral knee disability, namely arthralgia.  
As he is presumed sound upon entering active duty service, 
and he was diagnosed with the disorder by a VA examiner who 
offered an etiological opinion linking the Veteran's 
condition to active service, the Board concludes that service 
connection for bilateral arthralgia of the knees is 
warranted.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If, as in the present case, the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2008) (pertaining to combat Veterans).

A review of the Veteran's medical records indicates he has 
not received a diagnosis of PTSD conforming to the diagnostic 
criteria under DSM-IV.  During a June 2006 VA examination, a 
licensed psychologist found that the Veteran does not meet 
the criteria for PTSD.  Specifically, the examiner noted 
that, while the Veteran suffers from elements of PTSD, his 
symptoms do not add up to a full diagnosis of PTSD under the 
DSM-IV because there is no detachment or estrangement from 
others and no restricted affect.  

The Board acknowledges that the Veteran himself has claimed 
he suffers from PTSD as a result of his active service.  
However, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

According to 38 C.F.R. § 4.125(a) (2008), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to service connection for a throat 
condition is dismissed.

The issue of entitlement to service connection for a left 
wrist condition is dismissed.

The issue of entitlement to service connection for numbness 
of the left hand and fingers is dismissed.

The issue of entitlement to service connection for a 
bilateral foot condition is dismissed.

Service connection for arthralgia of the right knee is 
granted.

Service connection for arthralgia of the left knee is 
granted.

Service connection for PTSD is denied.


REMAND

The Veteran is seeking service connection for a left leg 
disorder.  Specifically, he has stated that he has "a large 
vessel of some sort" on his left lower leg, which is 
painful.  See August 2007 Substantive Appeal.

The Board observes the Veteran was provided a VA examination 
in June 2006.  According to the examination report, the VA 
examiner found the Veteran's left leg condition is 
etiologically related to injuries sustained in parachute 
jumps while on active service.  However, the June 2006 VA 
examination report does not reflect a diagnosis of a left leg 
disability.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, while the record contains a positive 
etiological opinion relating a left leg disability to the 
Veteran's active service, the record is unclear as to whether 
the Veteran currently suffers from such a disability.  As 
such, further evidentiary development, namely a VA 
examination, is necessary before the Board can render a 
decision.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any left leg disorder.  The claims 
file, including this remand, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should specify whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that a current left leg 
disorder, other than arthralgia of the 
left knee, exists.  If it is at least 
as likely or not or greater probability 
that a current left leg disorder 
exists, answer whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's current 
left leg disorder is etiologically 
related to his active service.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


